DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Throughout this Office Action refer to US 20190390882 for paragraph numbers.

Drawings
The drawings are objected to because: Drawings should recite FIG. instead of Fig. to repeat and support the FIG. recited in the Specification (US 20190390882) in compliance with 37 C.F.R. 1.84(u)(1).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Specification
The abstract of the disclosure is objected to because the specification and claims exclusively use “controllable throttling point.” As such the abstract should read:
A refrigeration appliance contains at least a first and a second temperature zone and a refrigerant circuit that includes a compressor, a first evaporator for cooling the first temperature zone and a second evaporator for cooling the second temperature zone. The first evaporator is serially connected downstream of the second evaporator in the refrigerant circuit, and a controllable throttling point is arranged upstream of the first evaporator and downstream of the second evaporator in the refrigerant circuit. A controller controls the opening degree of the controllable throttling point on the basis of the temperature in the second temperature zone and independently of the temperature in the first temperature zone.

Correction is required. See MPEP § 608.01(b).


Claim Objections
Claim 30 is objected to because of the following informalities:

Claim 30 should read: The method according to claim 28, which further comprises: increasing a speed of the compressor if the degree of opening of the first controllable throttling point is increased; and reducing [[a]] the speed of the compressor if the degree of opening of the first controllable throttling point is reduced.

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

The controllable throttling point in claim(s) 16,-17, 22, 24,-25, 28, and 30 is either a capillary (¶ 36), an expansion valve (¶ 52), or a capillary and a shutoff valve (¶ 52).

The temperature zones in claim(s) 16-21, 24, and 28-29 are described in ¶ 34.

The term “regulator” is a substitute for the term “means.” The first regulator, second regulator, and compressor regulator in claim(s) 18-24 are described in ¶ 39. Applicant defined the first regulator, second regulator, and compressor regulator as comprising “utilities that share the processing power of the microprocessor 26 but do not access common data” meaning the first regulator, second regulator, and compressor regulator are merely software.

The term “controller” is a substitute for the term “means.” The proportional-integral controller in claim(s) 18 and 23 is described in ¶¶ 10, 15, 39, 41, and 43. As the proportional-integral controller may be a first and/or compressor regulator (¶¶ 10 and 15), the Office also interprets the “controller” of proportional-integral controller as merely software.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 20-24 recite the limitations “second regulator” and/or “compressor regulator.” The term “regulator” is a non-structural term that is a substitute for the term "means," invokes a claim interpretation under the guise of 35 

Claim(s) 23 recites the limitation “proportional-integral controller.” As explained in the 35 USC 112(f) the “proportional-integral controller” may also be a “regulator” and as such, the “proportional-integral controller” is interpreted as merely software. Thus the phrase “proportional-integral controller” is a non-structural phrase that is a substitute for the term "means," invokes a claim interpretation under the guise of 35 USC 112(f), which requires a reliance on the corresponding disclosure to provide the limits on the structure, material or act that performs the claimed function. The disclosure must show with reasonable clarity to one skilled in the art that applicant was 


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 20-24 recite the limitations “second regulator” and/or “compressor regulator.” The term “regulator” invokes 35 U.S.C. 112(f) as a substitute second regulator and compressor regulator are merely “utility programs” i.e. software. MPEP section 2181.II.B requires that the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof. Therefore, the Office should not construe the limitation as covering pure software implementation.” Since “regulator” merely recites software, claims 18-24 are indefinite because the accompanying hardware has already been claimed as part of the “first regulator” of claim 16.

Claim(s) 23 recites the limitation “proportional-integral controller.” The term “controller” invokes 35 U.S.C. 112(f) as a substitute for the term “means.” As discussed in the 35 U.S.C. 112(f) section the proportional-integral controller are merely “utility programs” i.e. software. MPEP section 2181.II.B requires that the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof. Therefore, the Office should not construe the limitation as covering pure software implementation.” Since “controller” merely recites software, claims 18 and 23 are indefinite because the accompanying hardware has already been claimed as part of the “first regulator” of claim 16.

To advance prosecution:
For claims 20-24, the Office interprets the structure of the first regulator, of independent claim 16, as the combination of the microprocessor 26 and the compressor regulator software (¶ 39) and the first regulator will be referred at the controller.
The Office interprets the second regulator and compressor regulator as merely software, with the second regulator interpreted as “wherein the controller is configured to control the degree of opening …” and the compressor regulator interpreted as “wherein the controller is configured to control the compressor rotational speed…” or equivalents.

For claim 23, the Office interprets the proportional-integral controller as “wherein the controller further is a proportional-integral controller” or equivalents.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 30 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 30 recites: The method according to claim 28, which further comprises: increasing a speed of the compressor if the degree of opening of the first controllable throttling point is increased; and reducing the speed of the compressor if the degree of opening of the first controllable throttling point is reduced. The italicized portions, specifically the term “if,” create “contingent limitations” and the “broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” (MPEP 2111.04.II). These “contingent limitations” reduce claim 30 to: The method according to claim 28, which does not further limit claim 28.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 20-22, 24-25, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by ASTRID KLINGSHIRN (US 20160320116, hereinafter KLINGSHIRN).
Regarding claim 16, KLINGSHIRN (FIG. 2) discloses: A refrigeration appliance, comprising: temperature zones including at least a first temperature zone (101-n) and a second temperature zone (101-2); a refrigerant circuit (119), containing: a compressor (113); a first evaporator (103-n) for cooling said first temperature zone; a second evaporator (103-2) for cooling said second temperature zone, said first evaporator is serially connected downstream of said second evaporator in said refrigerant circuit; a first controllable throttling point (105-n) connected in said refrigerant circuit upstream of said first evaporator and downstream of said second evaporator; and a controller (115; ¶ 40) controlling a degree of opening (¶¶ 34-35) of said first controllable throttling point (105-n), independently of a temperature (115 and 117-n) of said first temperature zone (117-n), by way of a temperature (115 and 117-2) of said second temperature zone  teaches independent temperature zone adjustment to obtain an independent temperatures in each compartment any change to a temperature zone is independent of any other temperature zone.

Regarding claim 20, KLINGSHIRN discloses: The refrigeration appliance according to claim 16, wherein the controller (¶¶ 16 and 38-39) is configured to control a compressor rotational speed (¶¶ 16 and 38-39) of said compressor (113) by way of the temperature of said first temperature zone (101-n). The KLINGSHIRN (¶ 16) controller adjusts the compressor rotational speed based on the refrigeration appliance refrigeration capacity and higher refrigeration capacities (¶ 38) and lower temperatures are achieved through higher compressor rotational speeds. The KLINGSHIRN (¶ 39) controller can regulate the temperature (¶ 31) of any of the temperature zones, thus KLINGSHIRN controller can adjust the compressor rotational speed based on the temperature of a temperature zone.

Regarding claim 21, KLINGSHIRN discloses: The refrigeration appliance according to claim 20, wherein said controller (¶¶ 16 and 38-39) is configured to increase the compressor rotational speed of said compressor (113) when a setpoint temperature (¶¶ 11-12 and 31-41) in said first temperature zone (101-n) is exceeded, and to reduce the speed of said compressor when the temperature in said first temperature zone (101-n) falls below the setpoint temperature. The KLINGSHIRN (¶ 16) controller adjusts the compressor rotational speed based on the refrigeration appliance refrigeration capacity and higher  KLINGSHIRN (¶¶ 38-39) controller can regulate the temperature (¶ 31) of any of the temperature zones, thus KLINGSHIRN controller can adjust the compressor rotational speed based on the temperature of a temperature zone.

Regarding claim 22, KLINGSHIRN (FIG. 2) discloses: The refrigeration appliance according to claim 20, wherein said controller (115; ¶¶ 16, 38, and 40) is configured to increase the compressor rotational speed when the degree of opening (¶¶ 34-35 and 38) of said first controllable throttling point (105-n) is increased and to reduce the speed when the degree of opening (¶¶ 34-35 and 38) of said first controllable throttling point (105-n) is reduced because speeding up the compressor without opening the controllable throttling point cools components upstream of the controllable throttling point, the controllable throttling point is opened when the compressor speed is increased to cool components downstream of the controllable throttling point without reducing the temperature of the upstream compartment.

Regarding claim 24, KLINGSHIRN (FIG. 2) discloses: The refrigeration appliance according to claim 16, further comprising a second controllable throttling point (105-2); wherein said temperature zones include at least one third temperature zone (101-1); further comprising at least a third evaporator (103-1) for controlling a temperature (115 and 117-1) of said third temperature zone (101-1) and connected upstream of said second evaporator in said refrigerant circuit by way of said second controllable throttling point (105-2); wherein the controller is configured (115; ¶ 40) for controlling a degree of opening (¶¶ 34-35) of said second controllable throttling point (105-2) by way of the temperature of said third temperature zone.

Regarding claim 25, KLINGSHIRN (FIG. 2) discloses: The refrigeration appliance according to claim 16, wherein said compressor (113) having a pressure-side connector (FIG. 2 illustration); and further comprising an upstream controllable throttling point (105-1) disposed in said refrigerant circuit (119) between said pressure-side connector of said compressor and said first and second evaporators, and a degree of opening (¶¶ 34-35) of said upstream controllable throttling point (105-1) is controlled by way of a drop in temperature (115 and 117-n) at said first evaporator (103-n).



    PNG
    media_image1.png
    1218
    1029
    media_image1.png
    Greyscale

Regarding claim 28, KLINGSHIRN (¶¶ 29-41; FIG. 2) discloses: A method for operating a refrigeration appliance containing at least a first (101-n) and a second temperature zone (101-2) and a refrigerant circuit (119) having a compressor (113), a first evaporator (103-n) for cooling the first temperature zone (101-n) and a second evaporator (103-2) for cooling the second temperature zone, wherein the first evaporator is serially connected in said refrigerant circuit downstream of said second evaporator, and a first controllable throttling point (105-n) is connected in the refrigerant circuit upstream of the first evaporator and downstream of the second evaporator, which comprises the steps of: measuring a temperature (115 and 117-2) of the second temperature zone; and controlling a degree of opening (¶¶ 34-35) of the first controllable throttling point (105-n), independently of a temperature (115 and 117-n) of the first temperature zone (117-n), by way of the temperature (115 and 117-2) of the second temperature zone (101-2).

Regarding claim 29, KLINGSHIRN (¶¶ 29-41; FIG. 2) discloses: The method according to claim 28, which further comprises: measuring the temperature (115 and 117-n) of the first temperature zone (117-n); and controlling a speed (¶¶ 16 and 38) of the compressor (113) by way of the temperature (115 and 117-n) measured in the first temperature zone (117-n).

Regarding claim 30, KLINGSHIRN (¶¶ 29-41; FIG. 2) discloses: The method according to claim 28, which further comprises: increasing a speed (¶¶ 16 and 38) of the compressor if the degree of opening of the first controllable throttling point (105-n) is increased; and reducing the speed (¶¶ 16 and 38) of the compressor if the degree of opening (¶¶ 34-35) of the first controllable throttling point (105-n) is reduced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLINGSHIRN as applied to claim 16 above, in view of MASASHI YUASA (US 20040050083, hereinafter YUASA).
Regarding claim 17, KLINGSHIRN may not explicitly disclose: The refrigeration appliance according to claim 16, wherein said controller is set up to increase the degree of opening of said first controllable throttling point when a setpoint temperature in said second temperature zone is exceeded, and to reduce the degree of opening of said first controllable throttling point when the temperature falls below the setpoint temperature in said second temperature zone.
Regarding claim 17, YUASA (FIG. 3) teaches: a refrigeration appliance, wherein a controller (223) is set up to increase the degree of opening (¶¶ 100-101) of a first controllable throttling point (208) when a setpoint temperature (¶¶ 104-110) in a second temperature zone (212) is exceeded, and to reduce the degree of opening (¶¶ 100-101) of said first controllable throttling point (208) when the temperature falls below the setpoint temperature in said second temperature zone (212). YUASA (¶ 28) employs a controller to increase and decrease the degree of opening in a controllable throttling point upstream of the cooling compartments based on temperature settings to provide a refrigerator exhibiting a high cooling efficiency and achieving high storage quality of foods by bringing the evaporation temperature of each respective evaporator closer to the temperature set up for each respective cooling compartment.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KLINGSHIRN with the teachings of YUASA to employ a controller and temperature sensor in each evaporator compartment and a controllable throttling point upstream of each compartment to provide a refrigerator exhibiting a high cooling efficiency and achieving high storage quality of foods by bringing the evaporation temperature of each respective evaporator closer to the temperature set up for each respective cooling compartment.

Regarding claim 19, KLINGSHIRN (FIG. 2) as modified by YUASA teaches the elements of claim 17, KLINGSHIRN additionally teaches: a temperature sensor (117-2) for said second temperature zone (101-2); and wherein said controller (115; ¶ 40) has an input (115, FIG. 2) connected to said temperature sensor (117-2) for said second temperature zone (101-2).


Claim(s) 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLINGSHIRN as applied to claim 20 above and KLINGSHIRN and YUASA as applied to claim 17 above, in view of PID CONTROLLER (NPL: PID CONTROLLER, hereinafter PID CONTROLLER).
Regarding claim 18, KLINGSHIRN in view of YUASA may not explicitly disclose: The refrigeration appliance according to claim 17, wherein said controller is a proportional-integral controller
Regarding claim 18, PID CONTROLLER (page 4, ¶ 4) teaches PID controllers capable of regulating various functions (page 4, ¶ 4) including a temperature, controller, flow speed controller, speed controller, and a pressure controller in a system. A person of ordinary skill in the art, upon reading PID CONTROLLER, would also have recognized the desirability of system regulation capabilities. PID CONTROLLER teaches that a proportional-integral controller (PI Controller) is a PID controller that does not use the error derivative (D). Furthermore, PID CONTROLLER teaches the underlying theory, limitations and control methodologies for PI and PID controllers. PID CONTROLLER also inherently discloses, to one of ordinary skill in the art, that employing a physical or software (page 3, ¶ 6) PI controller to regulate a system is known within the art. Thus, it would be obvious to one skilled in the art, before the effective filing date of the Instant Claims, to modify the controller of KLINGSHIRN and YUASA to be any form of useable controller, such as a PI or PID controller as taught by PID CONTROLLER, in an attempt to improve the refrigeration appliance of KLINGSHIRN and YUASA. One skilled in the art has good reason to apply known solutions within their technical or economical grasp to achieve predictable results.

Regarding claim 23, KLINGSHIRN may not explicitly disclose: The refrigeration appliance according to claim 20, wherein said controller further comprises a proportional-integral controller.
Regarding claim 23, PID CONTROLLER (page 4, ¶ 4) teaches PID controllers capable of regulating various functions (page 4, ¶ 4) including a temperature, controller, flow speed controller, speed controller, and a pressure controller in a system. A person of ordinary skill in the art, upon reading PID CONTROLLER, would also have recognized the desirability of system regulation capabilities. PID CONTROLLER teaches that a proportional-integral controller (PI Controller) is a PID controller that does not use the error derivative (D). Furthermore, PID CONTROLLER teaches the underlying theory, limitations and control methodologies for PI and PID controllers. PID CONTROLLER also inherently discloses, to one of ordinary skill in the art, that employing a physical or software (page 3, ¶ 6) PI controller to regulate a system is known within the art. Thus, it would be obvious to one skilled in the art, before the effective filing date of the Instant Claims, to modify the controller of KLINGSHIRN to be any form of useable controller, such as a PI or PID controller as taught by PID CONTROLLER, in an attempt to improve the refrigeration appliance of KLINGSHIRN. One skilled in the art has good reason to apply known solutions within their technical or economical grasp to achieve predictable results.


Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLINGSHIRN in view of HEINZ JASTER (US 4966010, hereinafter JASTER).
Regarding claim 26, KLINGSHIRN may not explicitly disclose: The refrigeration appliance according to claim 16, further comprising a ventilator associated with at least one of said first and second evaporators for driving an air current that streams over a surface of at least one of said first and second evaporators.
Regarding claim 26, JASTER (FIG. 1) teaches: a refrigeration appliance comprising a ventilator (37 or 47) associated with each of first (13) and second evaporators (25) for driving an air current (Col. 4, lines 11-15) that streams over a surface (Col. 4, lines 11-15) of each evaporator.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KLINGSHIRN with the teachings of JASTER to employ a ventilator for each evaporator within the system to improve the refrigerant fluid heat transfer efficiency and power consumption.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLINGSHIRN and JASTER as applied to claim 26 above, in view of TAKASHI DOI (US 20030131618, hereinafter DOI).
Regarding claim 27, KLINGSHIRN in view of JASTER may not explicitly disclose: The refrigeration appliance according to claim 26, wherein said ventilator is capable of being switched between operating modes of different speeds.
Regarding claim 27, DOI (12 and 16; ¶63; FIG. 1) teaches: a refrigeration system, with multiple heat exchangers (10 and 14) in different compartments (2-4; FIG. 2) and ventilators (12 or 16) capable of being switched (¶63) between operating modes of different speeds. DOI (¶63) increases the fan speed (air flow rate) to improve the cooling power of a compartment, when the compartment is too hot to reduce food waste.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KLINGSHIRN and JASTER with the teachings of DOI to adjust the fan speed in a compartment improve the cooling power of the compartment, when the compartment is too to reduce food waste.


Double Patenting
Claims 16-30 of this application is patentably indistinct from claims 16-30 of Application No. 16498432
For example, claim 20 of the Instant Claims is identical in scope to claim 18 of 16498432, in addition, all of the other claims are subject to rejection under non-statutory anticipatory or obvious double patenting with 16498432.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

ANDREAS BABUCKE (US-20190032986-A1) teaches a(n) REFRIGERATION DEVICE COMPRISING MULTIPLE STORAGE CHAMBERS including a control unit for a pair of refrigeration compartments.
ANDREAS BABUCKE (US-20190032985-A1) teaches a(n) REFRIGERATION DEVICE COMPRISING MULTIPLE STORAGE CHAMBERS.
NIELS LIENGAARD (US-20180231277-A1) teaches a(n) REFRIGERATION DEVICE COMPRISING MULTIPLE STORAGE CHAMBERS including a control unit for a pair of refrigeration compartments.
NIELS LIENGAARD (US-20180187968-A1) teaches a(n) REFRIGERATION UNIT WITH AIR HUMIDITY MONITORING.
NIELS LIENGAARD (US-20160273822-A1) teaches a(n) SINGLE CIRCUIT REFRIGERATION APPLIANCE.
PETER BAUER (US-20100089079-A1) teaches a(n) COOLING FURNITURE COMPRISING AT LEAST TWO THERMALLY SEPARATE COMPARTMENTS including a control unit for a pair of refrigeration compartments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/B.D.B./Examiner, Art Unit 3763


/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763